Per Curiam.

The certificate pleaded goes only to the discharge of the defendant from personal arrest on account ol debts, and therefore is no bar to the action.1 Nor can we allow it to have any effect upon the judgment here, or upon the form of the execution. If the certificate is available in this State to protect the defendant from personal arrest, his remedy is in another form, when he shall,be arrested.

 See 2 Kent, (3d ed.) 462, note a and cases cited; Story’s Comm, on Confl of Laws, 478, 480